Title: To George Washington from Brigadier General Anthony Wayne, 14 September 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Fort Mont[gomer]y [N.Y.] Sepr 14th 1779
        
        Enclosed is a Letter from Mr Measam proposing the Clothing of the Light Corps in a Complete Uniform of Blue & Red—as many of them are very Ragged—especially the Virginia Line whose coats are so worn out that they are Obliged to Substitute Linnen hunting Shi[r]ts—and as the Corps is made up of Officers & men from each Line—it can’t be deemed partiallity to any One State when a proportion of their troops participate of the Advantage—Especially as these are the very men who stand most in need of Warm Clothing—as from the Nature of the Service they will always be most exposed (being frequently without tents or any Other Covering) to the Inclemency of the Wether.
        shou’d your Excellency think proper to approve of Mr Measams Proposition I will almost undertake to be answerable for the Health, & safe Return of every man—belonging to the Corps except such as may be kill’d wounded or taken in action.
        The Importance of an Elegant Uniform your Excellency has too just an Idea of for me to Attempt to say a Word more about it I shall therefore wait your Answer on the Subject of Mr Measam’s Letter.
        from the numbers of Gun’s fired yesterday & the day before towards New York—I am led [to] think that some Capital move has, or is about taking place in that Quarter—every thing remained last night in the same Situation at Kings Ferry as they were when I wrote you last. I am your Excellency’s most Obt Huml. Sert
        
          Anty Wayne
        
      